DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/05/2022 has been entered.
Response to Terminal Disclaimer
The terminal disclaimer filed on 08/05/2022 has been approved and overcomes the non-statutory double patenting rejection set forth in the office action having notification date of 02/07/2022.
Response to Remarks
Applicant's remarks filed 08/05/2022 concerning the amendment has been fully considered and the amendment overcomes the 35 U.S.C. 112 rejections set forth in the office action having notification date of 02/07/2022.   
	CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-3, 5, 6, 8-10, 13, 16, 34, and 35 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 18-21, 23, 26, 27, 30, and 31 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation because claims 18-21, 23, 26, 27, 30, and 31 are drafted in means plus function format.
Claims 1-3, 5, 6, 8-10, 13, and 16:
The claimed “machine-readable storage medium” is interpreted in light of Applicant's specification's paragraph [00231] "The term "machine-readable medium" or “machine-readable storage medium” excludes signals per se.".
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-3, 5, 6, 8-10, 13, and 16:
	The prior art of record fails to teach or suggest in the context of “a method to generate a user interface of a scene to depict a virtual object and a reality object” as claimed in independent claim 1 “rendering the virtual object in the user interface as having a first perceptibility level; rendering the reality object in the user interface as having a second perceptibility level;”.
	Claims 18-21, 23, 26, 27, 30, and 31:
	The prior art of record fails to teach or suggest in the context of “A system to adjust a virtualness level of a digital scene” as claimed in independent claim 18 “means for, generating the digital scene using the virtual reality layer at a first perceptibility level and the basic reality layer at a second perceptibility level”.  
Claims 34 and 35:
The prior art of record fails to teach or suggest in the context of “An apparatus to depict transitioning in virtualness level for a scene” as claimed in independent claim 18 “increase a first perceptibility level of a virtual object or decrease a second perceptibility level of a reality object to increase the virtualness level of the scene;  decrease the first perceptibility level of a virtual object or increase the second perceptibility level of a reality object to decease the virtualness level of the scene.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613